 Case 8:19-cv-02109-JWH-ADS Document 171 Filed 06/14/21 Page 1 of 2 Page ID #:4448




1    STEPHEN T. FAIRCHILD
     WA Bar No. 41214; sfairchild@ftc.gov
2    RICHARD MCKEWEN
3    WA Bar No. 45041; rmckewen@ftc.gov
     FEDERAL TRADE COMMISSION
4    915 Second Avenue, Suite 2896
5    Seattle, WA 98174
     Tel.: (206) 220-6350; Fax: (206) 220-6366
6
7  ROBERT J. QUIGLEY, Local Counsel
8 CA Bar No. 302879; rquigley@ftc.gov
   FEDERAL TRADE COMMISSION
9 10990 Wilshire Boulevard, Suite 400
10 Los Angeles, CA 90024
   Tel.: (310) 824-4300; Fax: (310) 824-4380
11
12 Attorneys for Plaintiff
13
                         UNITED STATES DISTRICT COURT
14
                        CENTRAL DISTRICT OF CALIFORNIA
15
16 FEDERAL TRADE COMMISSION,                     Civ. No. 8:19-cv-02109-JWH (ADSx)
17                       Plaintiff,
                                                 JOINT STATUS REPORT
18
                               v.
19
20 AMERICAN FINANCIAL SUPPORT
   SERVICES INC., et al.,
21
22                       Defendants.
23
24         Pursuant to the Court’s order of June 9, 2021 [ECF No. 170], the parties,
25 Plaintiff Federal Trade Commission (“FTC”) and Defendants Jay Singh, American
26 Financial Support Services Inc., and US Financial Freedom Center, Inc.
27 (“Defendants”), respectfully submit this Joint Status Report.
28



     JOINT STATUS REPORT – 1
 Case 8:19-cv-02109-JWH-ADS Document 171 Filed 06/14/21 Page 2 of 2 Page ID #:4449




1          On April 5, 2021, the parties filed a Proposed Stipulated Order for
2    Permanent Injunction and Monetary Judgment (“Proposed Order”) that would have
3    resolved all remaining issues between the FTC and the Defendants [ECF Nos. 167,
4    167-1]. On April 22, 2021, the Supreme Court issued its decision in AMG Capital
5    Management, LLC v. FTC, 141 S. Ct. 1341 (2021), holding that the FTC may not
6    obtain equitable monetary relief under Section 13(b) of the FTC Act, 15 U.S.C. §
7    53(b). 1 At the status conference held on May 7, 2021, this Court continued the
8    hearing on the Proposed Order to allow the parties to consider whether the AMG
9    decision necessitated changes to the Proposed Order [ECF No. 169].
10         The parties have met and conferred regarding AMG and its impact on the
11 Proposed Order. The parties continue to agree that settlement of this case is in the
12 parties’ and the public’s interest, and have made modifications to the Stipulated
13 Permanent Injunction in light of AMG. Contemporaneously with this Joint Status
14 Report, the parties are submitting a revised Proposed Stipulated Order for the
15 Court’s consideration in advance of the status conference set for Friday, June 18,
16 2021.
17                                         Respectfully submitted,
18 Dated: June 14, 2021                    /s/ Stephen T. Fairchild
                                           Stephen T. Fairchild
19                                         Richard McKewen
20                                         Attorneys for Plaintiff
                                           FEDERAL TRADE COMMISSION
21
                                           /s/ William R. Mitchell
22
                                           William R. Mitchell
23                                         WILLIAM R. MITCHELL, INC.
24                                         Attorney for Defendant
                                           Jay Singh
25
26
27   The AMG decision did not affect the FTC’s ability to obtain monetary relief
     1

   under Section 19 of the FTC Act, 15 U.S.C. § 57b, which the FTC has alleged in
28 this case. See AMG, 141 S. Ct. at 1352.



     JOINT STATUS REPORT – 2
